[Cite as State v. Wilson, 2012-Ohio-5912.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

STATE OF OHIO                                    :
                                                 :     Appellate Case No. 25057
        Plaintiff-Appellant                      :
                                                 :     Trial Court Case No. 11-CR-2817
v.                                               :
                                                 :
JENNIFER WILSON                                  :     (Criminal Appeal from
                                                 :     (Common Pleas Court)
        Defendant-Appellee                       :
                                                 :
                                              ...........

                                             OPINION

                            Rendered on the 14th day of December, 2012.

                                              ...........

MATHIAS H. HECK, JR., by KIRSTEN A. BRANDT, Atty. Reg. #0070162, Montgomery
County Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, P.O.
Box 972, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellant

ADELINA E. HAMILTON, Atty. Reg. #0078595, Law Office of the Public Defender, 117
South Main Street, Suite 400, Dayton, Ohio 45422
      Attorney for Defendant-Appellee

                                             .............

FAIN, J.

        {¶ 1}     Plaintiff-appellant the State of Ohio appeals, pursuant to R.C. 2945.67, from a

judgment convicting and sentencing defendant-appellee Jennifer Wilson. The State contends
                                                                                             2


that the trial court erred by convicting Wilson of a first-degree misdemeanor rather than a

fifth-degree felony.   According to the State, Wilson was entitled, by virtue of 2011

Am.Sub.H.B. No. 86, to the benefit of a lesser sentence associated with a misdemeanor of the

first degree, but she was not entitled to a reclassification of her offense from a felony to a

misdemeanor.

       {¶ 2}    Based on our recent decision in State v. Arnold, 2d Dist. Montgomery No.

25044, 2012-Ohio-5786, we conclude that the trial court correctly sentenced Wilson for a

misdemeanor of the first degree. Accordingly, the judgment of the trial court is Affirmed.



                                I. Course of the Proceedings

       {¶ 3}    Jennifer Wilson committed a theft offense during the Summer of 2011. On

November 8, 2011, a Montgomery County Grand Jury indicted Wilson on one count of Theft

of property having a value of $500 or more in violation of R.C. 2913.02(A)(1), a felony of the

fifth degree. Wilson pled guilty.

       {¶ 4}    In January 2012, the trial court sentenced Wilson to community control

sanctions for a period not to exceed five years. In the amended judgment of conviction and

sentence, the trial court identified Wilson’s violation of R.C. 2913.02(A)(1) as a first-degree

misdemeanor. From this judgment, the State appeals.



       II. 2011 Am.Sub.H.B. No. 86 Reduced Wilson’s Penalty To A Misdemeanor

       {¶ 5}    The State’s assignment of error is as follows:

               H.B. 86 ENTITLED WILSON TO THE BENEFIT OF A SENTENCE
                                                                                         3


       ASSOCIATED WITH A MISDEMEANOR OF THE FIRST DEGREE, BUT

       IT DID NOT ENTITLE HER TO RECLASSIFICATION OF HER OFFENSE

       FROM A FELONY TO A MISDEMEANOR.

       {¶ 6}   On June 29, 2011, the governor signed into law 2011 Am.Sub.H.B. No. 86

(“H.B.86”). Prior to the effective date of H.B. 86, a defendant (like Wilson) convicted of

Theft of property having a value of five hundred dollars or more was guilty of violating R.C.

2913.02(A)(1), a felony of the fifth degree.    See former R.C. 2913.02(B)(2).      H.B. 86

amended R.C. 2913.02 to provide that a person (like Wilson) convicted of Theft of property

having a value of less than one thousand dollars is guilty of committing a misdemeanor of the

first degree. R.C. 2913.02(B)(2).

       {¶ 7}   H.B. 86 became effective on September 30, 2011. The General Assembly

expressly provided in H.B. 86 when the amendments were to be applicable: “The amendments

* * * apply to a person who commits an offense specified or penalized under those sections on

or after the effective date of this section and to a person to whom division (B) of section

1.58(B) of the Revised Code makes the amendments applicable.”

       {¶ 8}   R.C. 1.58(B) identifies which law to apply when a statute is amended after the

commission of a crime, but before sentence is imposed:        “If the penalty, forfeiture, or

punishment for any offense is reduced by a reenactment or amendment of a statute, the

penalty, forfeiture, or punishment, if not already imposed, shall be imposed according to the

statute as amended.”

       {¶ 9}   The State concedes that Wilson is entitled to the lesser sentence made

applicable through the application of H.B. 86 and R.C. 1.58(B). In other words, the State
                                                                                          4


concedes that the amendments in H.B. 86 apply to Wilson and that she is entitled to receive

the lesser sentence for a first-degree misdemeanor rather than the sentence for a fifth-degree

felony. However, the State contends that Wilson is not entitled to have her “offense” reduced

from a fifth-degree felony (pre-H.B. 86) to a first-degree misdemeanor (post-H.B. 86). We

do not agree.

       {¶ 10} We recently rejected an identical argument by the State in State v. Arnold, 2d

Dist. Montgomery No. 25044, 2012-Ohio-5786. Based on our holding in Arnold, we reject

the State’s argument in the present case. Accord State v. David, 5th Dist. Licking No.

11-CA-110, 2012-Ohio-3984, ¶ 15 (affirming the trial court’s reduction of the defendant’s

charges for theft and passing bad checks from fifth-degree felonies to first-degree

misdemeanors based on H.B. 86 and R.C. 1.58).

       {¶ 11} The State’s assignment of error is overruled.



                                      III. Conclusion

       {¶ 12} The State’s sole assignment of error having been overruled, the judgment of

the trial court is Affirmed.

                                       .............

DONOVAN and FROELICH, JJ., concur.



Copies mailed to:

Mathias H. Heck
Kirsten A. Brandt
Adelina E. Hamilton
Hon. Frances E. McGee